NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRUCE REMINGTON,                                No. 18-16352

                Plaintiff-Appellant,            D.C. No. 4:17-cv-02007-JST

 v.
                                                MEMORANDUM*
JOHN MATHSON; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Jon S. Tigar, District Judge, Presiding

                             Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Bruce Remington appeals pro se from the district court’s judgment

dismissing his action under the Racketeer Influenced and Corrupt Organizations

Act (“RICO”). We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion a dismissal under Federal Rule of Civil Procedure 41(b) for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failure to follow the district court’s orders regarding Rule 8. McHenry v. Renne,

84 F.3d 1172, 1177 (9th Cir. 1996). We affirm.

      The district court did not abuse its discretion by dismissing Remington’s

action with prejudice for failure to comply with Rule 8 because, despite an

opportunity to amend, Remington’s amended complaint was prolix, confusing, and

failed to allege clearly the bases for his claims. See id. at 1179-80 (9th Cir. 1996)

(no abuse of discretion in dismissing a complaint for violation of Rule 8 because

the complaint was prolix, confusing, and contained irrelevant material); see also

Fed. R. Civ. P. 8(a)(2) (requiring that a pleading contain “a short and plain

statement of the claim showing that the pleader is entitled to relief”).

      The district court did not abuse its discretion by denying leave to amend.

See Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1058 (9th

Cir. 2011) (setting forth the standard of review and explaining that a “district

court’s discretion to deny leave to amend is particularly broad where [the] plaintiff

has previously amended the complaint” (citation and internal quotation marks

omitted)).

      The district court did not abuse its discretion by denying Remington’s

motion for reconsideration because Remington failed to demonstrate any basis for

relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255,

1262-63 (9th Cir. 1993) (setting forth standard of review and grounds for relief



                                           2                                    18-16352
under Federal Rule of Civil Procedure 59 or 60).

      We reject as meritless Remington’s contentions regarding his RICO

statement, the alleged violation of his due process rights, and the dismissal of his

motion for leave to file a second amended complaint as moot.

      All pending motions and requests are denied.

      Nelson’s request for costs, set forth in the answering brief (Docket Entry No.

39), is denied as premature.

      AFFIRMED.




                                          3                                    18-16352